Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview between examiner Sailesh Thapa and attorney Matthew E. Healey (75,412) on 02/25/2021.
The presented Claim 23 has been amended as follows: 
23. (Currently Amended) A computer-readable medium storing instructions, which when executed by one or more processors of an apparatus for monitoring relative capacity and state of charge between at least two cells, or cell modules, A and B of a plurality of Lithium Sulfur cells arranged in series, cause the processor or processors to implement one or more of a timer, a voltage monitoring module, a cell monitoring module, and a cell balancing control module of the apparatus in connection with the following: 
record a time stamp T1(Cell A) at which the monitored voltage of a first cell, cell A, leading the charging reaches a first voltage V1(cell A) set to be in a second stage of charge near top of charge as a rate of change of monitored voltage measurably increases; 
record a time stamp T1(Cell B) at which the monitored voltage of the cell B following the charging reaches the first voltage VI (Cell A); 
record a time stamp T2(Cell A) at which the monitored voltage of the leading cell A reaches a second voltage V2(Cell A) set to be substantially at a deemed top of charge; 
record a monitored voltage V2(Cell B) of the following cell B at T2(Cell A); and 
determine, based on at least T1(Cell A), T1(Cell B), V2(Cell A) and V2(Cell B), a metric indicative of a relative capacity difference between cell A and cell B.
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-30 are allowed. The following is the examiner’s statement for allowance. 
Regarding Claim 1, the prior art fails to teach or suggest, “a cell monitoring module coupled to the timer and the voltage monitoring module and configured to, during a charging cycle in which the cells are charged at a constant current: record a time stamp T1(Cell A) at which the monitored voltage of the first cell, cell A, leading the charging reaches a first voltage V1(cell A) set to be in a second stage of charge near top of charge as the rate of change of monitored voltage measurably increases; record a time stamp T1(Cell B) at which the monitored voltage of the cell B following the charging reaches the first voltage V1(Cell A); record a time stamp T2(Cell A) at which the monitored voltage of the leading cell A reaches a second voltage V2(Cell A) set to be substantially at a deemed top of charge; record a monitored voltage V2(Cell B) of the following cell B at T2(Cell A); and determine, based on at least T1(Cell A), T1(Cell B), V2(Cell A) and V2(Cell B), a metric indicative of a relative capacity difference between cell A and cell B.” Dependent claims 2-22 are also allowed.

Regarding Claim 23, the prior art fails to teach or suggest, “record a time stamp T1(Cell A) at which the monitored voltage of the first cell, cell A, leading the charging reaches a first voltage V1(cell A) set to be in a second stage of charge near top of charge as the rate of change of monitored voltage measurably increases; record a time stamp T1(Cell B) at which the monitored voltage of the cell B following the charging reaches the first voltage V1 (Cell A); record a time stamp T2(Cell A) at which the monitored voltage of the leading cell A reaches a second voltage V2(Cell A) set to be substantially at a deemed top of charge; record a monitored voltage V2(Cell B) of the following cell B at T2(Cell A); and determine, based on at least T1(Cell A), T1(Cell B), V2(Cell A) and V2(Cell B), a metric indicative of a relative capacity difference between cell A and cell B.”

Regarding Claim 24, the prior art fails to teach or suggest, “recording a time stamp T1(Cell A) at which the monitored voltage of the first cell, cell A, leading the charging reaches a first voltage V1(cell A) in a second stage of charge set to be near top of charge as the rate of change of the monitored voltage measurably increases; recording a time stamp T1(Cell B) at which the monitored voltage of the cell B following the charging reaches the first voltage V1(Cell A); recording a time stamp T2(Cell A) at which the monitored voltage of the leading cell A reaches a second voltage V2(Cell A) set to be substantially at a deemed top of charge; recording a monitored voltage V2(Cell B) of the following cell B at T2(Cell A); and determining, based on at least T1(Cell A), T1(Cell B), V2(Cell A) and V2(Cell B), a metric indicative of a relative capacity difference between cell A and cell B or variation in relative state of charge.” Dependent claims 25-30 are also allowed.
The examiner found HOFF (US 2009/0243548 A1, hereinafter HOFF) and KOLOSNITSYN et al. (US 2016/0006082 A1, hereinafter KOLOSNITSYN).
HOFF discloses A system for charging a battery includes a battery pack having at least two lithium ion cells. A controller detects a rate of change of voltage with respect to a state of charge (dV/dSOC) of the battery pack based on a calculated dV/dSOC that represents the battery pack as a whole, without calculating dV/dSOC individually on a cell-by-cell basis. Charging is terminated when dV/dSOC reaches a predetermined value. KOLOSNITSYN discloses a method for charging a lithium-sulphur cell, said method comprising: monitoring the voltage, V, of a cell during charge as a function of time, t, or capacity, Q, determining, in a voltage region in which the cell transitions between the first stage and second stage of charge, the reference capacity, Qref, of the cell at which dV/dt or dV/dQ is at a maximum, terminating charge when the capacity of the cell reaches a.Qref, where a is 1.1 to 1.4. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859